DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase "plate-like" renders the claim indefinite because the claim include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).  It is also unclear what features of a “plate” are intended to be claimed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 10,236,595).  
Regarding claim 1, Yamamoto discloses a ground terminal (11) to be attached to a body, comprising: a body fixing portion (12) to be fixed to the body; and a wire connecting portion (19, 21) to be connected to a wire, wherein: the body fixing portion is plate-like and includes a through hole (13) through which a fixing member (50) is inserted, the body fixing portion is formed with an arc groove (26) having an arc shape along a peripheral edge of the through hole, and the body fixing portion is formed with an oblique groove (27) connected to the arc groove and extending to intersect an extending direction of the wire connected to the wire connecting portion.  
Regarding claim 2, Yamamoto discloses (in Fig. 3) the arc groove formed in a region of the body fixing portion outside a part where the fixing member and the body fixing portion are in contact, with the body fixing portion fixed to the body by the fixing member.  
Regarding claim 3, Yamamoto discloses the arc groove formed between the through hole and the wire connecting portion in the body fixing portion.  
Regarding claim 4, Yamamoto discloses the oblique groove formed along a tangent to the arc groove.  
Regarding claim 5, Yamamoto discloses the body fixing portion formed with a recess (intersection between 26 and 27) in a part where the arc groove and the oblique groove30FP19-318US are connected, the recess having a triangular shape (at least one triangle can be 
Regarding claim 6, Yamamoto discloses the oblique groove extending to a side edge of the body fixing portion.  
Regarding claim 7, Yamamoto discloses an oblique groove notch (side entrance of 27) cut toward the oblique groove from the side edge of the body fixing portion formed in a part of the side edge of the body fixing portion where the oblique groove reaches the side edge of the body fixing portion.  
Regarding claim 8, Yamamoto discloses an arc groove notch (open end of 27) cut toward the arc groove formed at a position corresponding to an end part of the arc groove on a side edge of the body fixing portion.  
Regarding claim 9, Yamamoto discloses the body fixing portion including a breaking hole (28) penetrating through the body fixing portion near the arc groove.  
Regarding claim 10, Yamamoto discloses the arc groove provided continuously with both ends of the breaking hole (Fig. 5B).  
Regarding claim 13, Yamamoto discloses the arc groove and the oblique groove formed in both front and back surfaces of the body fixing portion 31FP19-318US(see Fig. 5A).  
Regarding claim 14, Yamamoto discloses a back surface oblique groove formed in the back surface of the body fixing portion formed at a position corresponding to a front surface oblique groove formed in the front surface of the body fixing portion (see Fig. 5A).  
Regarding claim 15, Yamamoto discloses a reinforcing rib (16) standing up from a plate surface of the body fixing portion and formed on a side edge of the body fixing portion in a region where the arc groove and the oblique groove are formed.  
Regarding claim 16, Yamamoto discloses a projection (15) extending in a direction intersecting a plate surface of the body fixing portion is formed on a side edge .

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833